DUNCAN, Justice,
concurring.
In my view, there is a serious question as to whether the law to be applied in this or any other transfer case is the law of the transferor or transferee court. However, this issue need not be reached in this ease because both the transferor and transferee courts hold that the failure to admonish in a juvenile case pursuant to section 54.03(b) of the Texas Family Code is fundamental error. Compare Matter of T.F., 877 S.W.2d 81, 82 (Tex.App. — Houston [1st Dist.] 1994, no writ) with In re I.G., 727 S.W.2d 96, 99 (Tex. App. — San Antonio 1987, no writ). On this basis, I concur in the judgment.